UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4545


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BARAKA ZUBERI CHAUKA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cr-00414-ELH-2)


Submitted:   April 21, 2016                   Decided:   May 4, 2016


Before GREGORY, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan P. Van Hoven, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Jason D. Medinger,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Baraka Zuberi Chauka appeals the district court’s denial of

his motion to suppress evidence derived from several wiretaps,

and   his   subsequent      conviction         for   conspiracy    to    distribute

cocaine, in violation of 21 U.S.C. § 846 (2012), and possession

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841 (2012).

      On appeal, Chauka argues that the wiretap applications were

defective and the district court erred in failing to suppress

evidence    gathered     as    a    result      of   those    wiretaps.         Chauka

contends    that:     (1)     officers     misrepresented       the     need    for    a

wiretap     because     traditional         investigative        techniques          were

successful in this case; (2) officers did not provide sufficient

justification    to    extend      the    wiretaps    to   Chauka;     and     (3)    the

officers were not acting in good faith reliance on the wiretap

orders due to misrepresentations in the affidavits.

      We review de novo legal conclusions from a district court’s

denial of a motion to suppress evidence, and review the court’s

factual findings for clear error.                United States v. Wilson, 484
F.3d 267, 280 (4th Cir. 2007).                 Determinations of necessity for

a wiretap are reviewed for abuse of discretion.                        Id.     Wiretap

orders    must   conform      to   both    state     and     federal    law,    United

States v. Smith, 31 F.3d 1294, 1297 (4th Cir. 1994), but the



                                           2
relevant      federal          and        Maryland     statutes      are     substantially

similar.    Davis v. State, 43 A.3d 1044, 1046 (Md. 2012).

     Federal and Maryland wiretap statutes require that police

officers      exhaust          ordinary          investigative       techniques       before

applying for a wiretap.                    Compare Md. Code, Cts. & Jud. Proc.

§§ 10-408(a)(1)(iii),              (c)(1)(iii)         (Lexis     Nexis     2013)    with   18

U.S.C. § 2518(1)(c), (3)(c) (2012).                       This exhaustion requirement

is “designed to ensure that the relatively intrusive device of

wiretapping is [not] ‘routinely employed as the initial step in

a criminal investigation.’”                      Smith, 31 F.3d at 1297 (quoting

United     States        v.     Giordano,          416 U.S. 505,     515    (1974)).

“[H]owever, the burden . . . impose[d] upon the government to

show the inadequacy of normal investigative techniques is not

great, and the adequacy of such a showing is to be tested in a

practical     and    commonsense            fashion.”        Id.    (internal       quotation

marks omitted).           The Government is not required to demonstrate

“that    it     has           exhausted          all     possible        alternatives       to

wiretapping,” but instead “need only present specific factual

information     sufficient            to     establish     that     it     has   encountered

difficulties        in    penetrating            the     criminal    enterprise       or    in

gathering     evidence         —     to    the   point    where     wiretapping      becomes

reasonable.”        Id. at 1297-98 (ellipsis, brackets, citation, and

internal quotation marks omitted).



                                                  3
      We conclude that the district court correctly found that

the       affidavits     satisfied     state           and      federal          exhaustion

requirements. *        The affidavits noted that several investigative

techniques were attempted but failed to reveal the full scope of

Chauka’s      organization;       these        techniques          included       physical

surveillance,      informants,       and        analysis        of    telephone          toll

records.       Additionally, the affidavits provided particularized

reasons why numerous other techniques were unlikely to achieve

all the goals of the investigation.                       These explanations were

sufficient to establish necessity for the wiretaps.                          Wilson, 484
F.3d at 281; Smith, 31 F.3d at 1299; United States v. Leavis,

853 F.2d 215, 221 (4th Cir. 1988).

      We also conclude that the affidavits were not contradicted

by    the    officers’    actions.        First,          Chauka     argues       that    the

officers      contradicted     themselves            by    stating        that    physical

surveillance       would     be      ineffective,            while        simultaneously

employing “extensive physical surveillance with numerous mobile

units.”      Although the officers did conduct surveillance on Reed

and    Chauka,    the    surveillance          was    often     frustrated         by    the

counter-surveillance         techniques              employed        by     both         men.

Surveillance was made more difficult by the rural location where



      *We assume, without deciding, that Chauka has standing to
challenge the wiretaps on Lamont Reed’s phone lines.



                                           4
Chauka operated, making it “nearly impossible” to enter the area

without being seen.

      As    the    district        court    noted,           much    of     the     successful

surveillance       did   not       occur    in       spite     of,     or    alongside        the

wiretaps, but as a direct result of the wiretaps.                                       Officers

learned where Chauka was traveling and why, and were able to

surveil him away from his rural area of operation due to the

information       gleaned     in    the     wiretaps.               Chauka’s       arrest     was

facilitated not by physical surveillance, but by wiretaps that

revealed Chauka was purchasing cocaine.

      Chauka points out that the affidavits attested that GPS

tracking         would      likely         be        ineffective,            but        officers

simultaneously applied for a warrant to install a GPS device.

While the use of tracking devices would assist the police in

tracking     Chauka,     however,      they          could    not     track       all    of   his

activities because he had access to multiple vehicles.                                  The use

of   GPS   would    assist     police       in       determining          where    Chauka     (or

rather, the vehicle primarily used by Chauka) was at any given

moment, but could not reveal what Chauka was doing at those

locations.        The officers never asserted that the use of a GPS

device     was    impossible,       merely          that   its      use     was    “reasonably

likely to fail . . . to achieve the full goals and objectives of

th[e] investigation.”



                                                5
      Finally, Chauka argues that the search warrant executed on

his     home      demonstrates          that        the     wiretap       affidavits        were

inconsistent           with    the     officers’          actions.            The    affidavits

asserted        that    search      warrants    would       “not    be    helpful      at   this

stage” because the “conspiracy ha[d] not been fully defined” and

the   execution         of    search    warrants          would    alert       coconspirators

while only temporarily disrupting Chauka’s operation.                                 However,

the application for a search warrant on Chauka’s residence, and

the concomitant disclosure of the surveillance, occurred after

police arrested Chauka for possession of more than 125 grams of

cocaine.         At    that    time,    officers          had   been     investigating      and

conducting surveillance on Chauka for nearly 2 months, had been

listening to his phone calls through wiretaps for more than 1

month, and had been tracking him through the use of GPS for 11

days.           This     lengthy        monitoring           materially         changed      the

circumstances of the investigation.                         Thus, the officers’ later

use   of    a    search       warrant    does       not     contradict        their    previous

assertions.

      Because we conclude that the district court correctly found

that the wiretap authorizations were properly issued, we need

not address Chauka’s argument that the good faith exception does

not     apply.          Accordingly,       we       affirm        the    district       court’s

judgment.        We dispense with oral argument because the facts and

legal      contentions        are    adequately           presented      in    the    materials

                                                6
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     7